Citation Nr: 0822124	
Decision Date: 07/03/08    Archive Date: 07/14/08

DOCKET NO.  03-00 886	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an increased rating for metatarsalgia with 
plantar keratoses and bilateral pes cavus, currently 
evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Michael R. Viterna, Attorney 
at Law


WITNESSES AT HEARING ON APPEAL

The veteran, his wife, and his father


ATTORNEY FOR THE BOARD

C. Ferguson, Associate Counsel


INTRODUCTION

The veteran had active service from July 1976 to July 1980.  

This matter is currently before the Board of Veterans' 
Appeals (Board) on appeal from an August 2001 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Oakland, California. 

In September 2006, the veteran testified at a Travel Board 
hearing before the undersigned Veterans Law Judge.  The 
transcript of the hearing is associated with the claims file.  

The veteran's claim of entitlement to an increased rating for 
metatarsalgia with plantar keratoses and bilateral pes cavus 
was denied by the Board in April 2007 and the veteran 
appealed the decision to the U.S. Court of Appeals for 
Veterans Claims (Court).  In April 2008, the veteran through 
his representative and the Secretary of Veterans Affairs (the 
parties) submitted a Joint Motion for Remand (Joint Motion) 
requesting that the Board's April 2007 decision denying the 
veteran's increased rating claim for his bilateral foot 
disability be vacated and remanded to allow the Board to set 
forth adequate reasons and bases for its findings and 
conclusions.  In an April 2008 Order, the Court granted the 
motion and remanded the case to the Board for further 
appellate review.  The case now returns to the Board 
following the Court's Order.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

In June 2008 correspondence, the Board advised the veteran 
and his attorney that the Court had remanded the veteran's 
case back to the Board for readjudication and the issuance of 
a new decision.  The Board also explained that the veteran 
had the opportunity to submit additional argument and 
evidence in support of his appeal before the Board proceeds 
with readjudication.  Later that month, the Board received 
additional medical evidence from the veteran pertaining to 
his claim.  The newly submitted evidence consists of VA 
treatment records dated in October 2006 and May 2007, which 
pertain to the veteran's bilateral foot disability.  The 
veteran specifically asked to have his case remanded to the 
RO for review of the newly submitted evidence in June 2008.  
In light of the submission of additional evidence and the 
veteran's desire to have such evidence reviewed by the RO in 
the first instance, the Board remands this case to the RO for 
its due consideration and the issuance of an SSOC reflecting 
such consideration with respect to the issue on appeal.  38 
C.F.R. §§ 19.9, 20.1304(c) (2007).  

The Board also notes that almost three years have passed 
since the October 2005 VA medical examination, which is the 
last VA examination afforded the veteran with respect to the 
increased rating claim for his bilateral foot disability.  As 
a result of this matter being remanded to the RO for 
consideration of the additional evidence submitted by the 
veteran, the October 2005 examination report will 
unfortunately become even older.  Thus, because governing 
regulations provide that VA's duty to assist includes 
conducting a thorough and contemporaneous examination of the 
veteran that takes into account the records of prior 
examinations and treatment as well as to provide a medical 
examination or, obtain a medical opinion, when such an 
examination or opinion is necessary to make a decision on the 
claim, the veteran should be afforded a current examination 
to ascertain the current nature and manifestations of his 
bilateral foot disability.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.326 (2007); see also Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  Additionally, as the 
Board has been put on notice that additional VA treatment 
records pertinent to the veteran's claim exist that are not 
of record by virtue of his recent submission, any outstanding 
VA treatment records from January 2007 to the present should 
be obtained and associated with the claims folder for review 
in conjunction with the examination.  Furthermore, the 
parties in the April 2008 Joint Remand determined that the 
Board did not adequately address the relationship between 
hammer toe and dorsiflexion in the April 2007 Board decision, 
vacated the decision, and remanded the issue on appeal for 
adequate explanation.  As this is a medical question that is 
more appropriately discussed by a medical professional, such 
will be addressed by the veteran's foot examiner.  Colvin v. 
Derwinski, 1 Vet. App. 171 (1991) and Hatlestad v. Derwinski, 
3 Vet. App. 213 (1992).    

Moreover, during the course of this appeal, the United States 
Court of Appeals for Veterans Claims (Court) held that, at a 
minimum, a 38 U.S.C. § 5103(a) notice for an increased rating 
claim requires that the Secretary notify the claimant that, 
to substantiate such a claim: (1) the claimant must provide, 
or ask the Secretary to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes, which typically 
provide for a range in severity of a particular disability 
from 0 percent to as much as 100 percent (depending on the 
disability involved), based on the nature of the symptoms of 
the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life; and (4) the notice must also 
provide examples of the types of medical and lay evidence 
that the claimant may submit (or ask the Secretary to obtain) 
that are relevant to establishing entitlement to increased 
compensation-e.g., competent lay statements describing 
symptoms, medical and hospitalization records, medical 
statements, employer statements, job application rejections, 
and any other evidence showing an increase in the disability 
or exceptional circumstances relating to the disability.  
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  In light of 
the Court's recent decision, the Board finds that a VCAA 
notice letter that addresses each of the notice requirements 
of an increased rating claim as outlined by the Court in 
Vazquez should also be issued to the veteran on remand. 


Accordingly, the case is REMANDED for the following actions:

1.  The RO should provide the veteran with 
appropriate VCAA notice, VA's duties there 
under, and the delegation of 
responsibility between VA and the veteran 
in procuring the evidence relevant to his 
claim of entitlement to an increased 
evaluation for his service-connected 
bilateral foot disability, including which 
portion of the information and evidence is 
to be provided by the veteran and which 
portion VA will attempt to obtain on 
behalf of the veteran as required by 
38 U.S.C.A. §§ 5103, 5103A (West 2002) and 
38 C.F.R. § 3.159 (2007).  

The RO should provide the veteran with 
appropriate notice with respect to his 
increased rating claim for his bilateral 
foot disability that addresses all 
elements of an increased rating claim.  
Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).  The RO must notify the veteran 
that, to substantiate his increased rating 
claim: (1) he must provide, or ask the 
Secretary to obtain, medical or lay 
evidence demonstrating a worsening or 
increase in severity of the disability and 
the effect that worsening has on the 
veteran's employment and daily life; (2) 
the notice must provide the criteria for 
the Diagnostic Codes under which the 
veteran is rated; (3) the veteran must be 
notified that, should an increase in 
disability be found, a disability rating 
will be determined by applying relevant 
diagnostic codes, which typically provide 
for a range in severity of a particular 
disability from 0 percent to as much as 
100 percent (depending on the disability 
involved), based on the nature of the 
symptoms of the condition for which 
disability compensation is being sought, 
their severity and duration, and their 
impact upon employment and daily life; and 
(4) the notice must provide examples of 
the types of medical and lay evidence that 
the veteran may submit (or ask the 
Secretary to obtain) that are relevant to 
establishing entitlement to increased 
compensation-e.g., competent lay 
statements describing symptoms, medical 
and hospitalization records, medical 
statements, employer statements, job 
application rejections, and any other 
evidence showing an increase in the 
disability or exceptional circumstances 
relating to the disability.  

2.  The RO should obtain all outstanding 
VA treatment records pertaining to any 
treatment the veteran received for 
bilateral foot problems from January 2007 
to the present.  The search should include 
any archived or retired records.  If no 
records are available, please make 
specific note of that fact in the claims 
file.  

3.  The RO should afford the veteran with 
an appropriate VA medical examination to 
determine the nature and extent of any 
current manifestations of the veteran's 
service-connected bilateral foot 
disability.  All indicated evaluations, 
studies, and tests deemed necessary should 
be accomplished and all findings reported 
in detail.  The claims file should be made 
available for review in connection with 
the examination.  

The examiner is requested to indicate 
whether all toes tend to dorsiflexion; 
and, also, if there is limitation of 
dorsiflexion at ankle to right angle, 
shortened plantar fascia, and marked 
tenderness under metatarsal heads.  The 
examiner is also asked to state whether 
there is marked contraction of plantar 
fascia with dropped forefoot, all toes 
hammer toes, very painful callosities, and 
marked varus deformity shown on 
examination.  The extent of any 
incoordination, weakened movement and 
fatigability on use due to pain must also 
be described by the examiner and the 
examiner should additionally provide an 
opinion regarding the impact of the 
veteran's service-connected bilateral foot 
disability on his ability to work.  

The examiner should distinguish to the 
extent possible between symptomatology 
resulting from the veteran's service-
connected bilateral foot disability and 
any other nonservice-connected foot 
disorders which may be found.  If it is 
medically impossible to distinguish among 
symptomatology resulting from the 
disorders, the examiner should state this 
in the examination report.

The examiner is further asked to discuss 
the relationship between hammer toe and 
dorsiflexion, particularly addressing 
whether hammer toe can be considered 
dorsiflexion.  If hammertoe can not be 
considered dorsiflexion, the examiner is 
asked to provide explanation.   

A report of the examination should be 
associated with the veteran's claims 
folder.  Please send the claims folder to 
the examiner for review in conjunction 
with the examination. 

4.  After any additional notification 
and/or development that the RO deems 
necessary is undertaken, the veteran's 
claim should be readjudicated.  If any 
benefit sought on appeal remains denied, 
the veteran and his attorney should be 
provided with a supplemental statement of 
the case that contains notice of all 
relevant actions taken, including a summary 
of the evidence and applicable law and 
regulations considered pertinent to the 
issue.  An appropriate period of time 
should be allowed for response by the 
veteran and his attorney.  Thereafter, the 
case should be returned to the Board for 
further appellate consideration, if in 
order.


The purpose of this REMAND is to obtain additional 
development and ensure due process.  The Board does not 
intimate any opinion as to the merits of the case, either 
favorable or unfavorable, at this time.  The veteran has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




